Title: To James Madison from the Reverend James Madison, 11 June 1787
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
June 11th. 1787
I am greatly indebted to you for the Books you were so good as to send me by Mr Griffin, particularly the Observations of Mr Adams; not however that he has made a Convert of me, any more than I trust, he has of you, to what appears to be the secret Design of his Work. Is it probable, my dear Friend, that all that Trouble was taken, & Shew of Learning displayed, merely to refute the Opinion of Mr. Turgot—an opinion suffly. innocent in itself, and which had no, or but very few Advocates in America, if we judge from the Govts. wch. have been established. Mr. Adams is greatly mortified that our Executives have not a Negative upon the Legislatures—and thinks the British System of Govt., beyond Comparison, the wisest & the best ever yet invented. He must wish then to introduce a similar Govt. into America. His Executive (wch. he also thinks shd be single) must be a King, the Senate—Lords, the House of Delegates—Plebeians or Commons. Thus under the Mask of attacking M. Turgot, he seems insidiously attempting, notwithstanding now & then a saving Clause, to overturn our present Constitutions, or at least to sow the Seeds of Discontent. I beleive, if this Supposition be just, it is the first Instance wherein a public Minister at a foreign Court, has been foremost in openly & avowedly plotting Revolutions in the Govt. he represents. I fear his Optics have been too weak to withstand the Glare of European Courts. Their Air may have corrupted the plain Republican, & lest he should be farther Mortified, I think Congress wd. do well, to give him as speedily as possible, the oppy. of breathing once more the purer American Air. Jefferson thanks his God, that the Days of Kings, Nobles & Priests are almost past. Adams must trust in his, that they will be seen to rise in America with new Splendor; which Sentiment is the most worthy of a Man of common Sense, I will not say political Knowledge, we need not determine. The Truth is I beleive—the Outlines of the American Govts. are as well drawn, in Order to promote public & private Happiness, & to secure that greatest possible Portion of Liberty which we have so successfully contended for, as human sagacity could possibly devise. These Outlines only require to be skilfully filled up—perhaps in some Cases to be somewhat extended; but as to a Renunciation of the original Plan, I hope in God, no honest, independant Man will hesitate. The least that ought to be done surely, is to make a fair Experi[men]t. This requires Time—particularly as we may reasonably expect that the rising Generation will be much better Actors upon the republican Theatre than their Predecessors. Besides, Time is essentially necessary to give Force & Energy to any Govts. Nothing is more illusory on most Occasions, than the Use of metaphorical Language. I question whether, this Balance, wch. Adams talks so much about, has not served somewhat to mislead him. Governments must be properly balanced. But a Balance must be supported or held up, & there must also be something to be weighed in each Scale. Hence the Idea of a Monarch, King or Executive with negative Powers, holding in his all powerful Hand, the Beam—& Lords & Commons dancing up & down in each Scale, untill his Majesty takes as many of his good People out of one Scale, & throws them into the other, as will produce the desired Equipoise. Then arises a goodly Govt. admirably balanced.
There is another Circumstance of much more Importance which these Admirers of British Govt. seem entirely to forget. There did exist in that Country, & indeed throughout both antient & modern Europe, from the earliest Periods, this spurious Race of Men called Nobles. They became so firmly established either thro Power or Prejudice, that to eradicate them was impossible; so that, in settling the British Govt.—the only Question could be, how shall we moderate this enormous Evil as much as possible. It could not be removed, & therefore it was wise to adopt a System, by wch. the least probable Injury should be sustained from it. Perhaps the British Govt. may be considered as having fortunely adopted that which would best temper an Evil inseperable from the Nation. But surely, notwithstanding what Adams may dream, & De Lome think, it would be as rational for a healthy, robust Mountaineer to take a moderate Dose of Arsenic, or something else, in Order to reduce himself to the Temperament of a Lowlander, as for America, free & uncorrupted as she now is, to encourage a System by wch. a Race of Men might be gradually introduced, which must eventually prove a certain Poison both to public & private Happiness, tho’ she might be assimilated to that Idol—Great B. Fortunate as we are in knowing no Distinction amongt Men, but such as Nature has established; singularly fortunate indeed, in being free from the most absurd & degrading Differences amongst Citizens—Differences which Ignorance & Poverty gave Birth to, & wch. Nothing but Folly & Pride would introduce or maintain—I trust the Patriots of America will ever evince to their Country & the World, not only the Resolution to maintain our present Forms of Govt.—pure as they originated—but that they will discover the Means of giving them that Energy wch. a Govt. of Law requires—& that Permanence which, if possible, may be everlasting.
Thus have I said twice as much as I intended, or need have said to you. But the Subject is interesting & you see the Impressions wch. the first Reading of the Defence has made upon me. Besides, I find even here, the Publication of that Book is considered as a Sanction for the open Avowal of Opinions wch tend effectually to undermine or stab our Republic.
As to Mr Smith’s Essay, for wch. I am also much obliged—as far as I have yet seen of it, it appears very doubtful whether he has given Buffon the Credit he ought to have done—or whether a better Defence of the same Opinion may not there be found, it is however agreable & ingenious. My Wife desires to be affly. rem[em]bered, as well as Dr Col Yr most sincere Friend
J Madison
I hope our Friends the Govr & MC. are well.
